Title: Thomas G. Addison to James Madison, 20 August 1830
From: Addison, Thomas Grafton
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    City of Washington
                                
                                 August 20th. 1830
                            
                        
                        
                        I beg leave respectfully to request Your attention to the Enclosed Communication, & Sincerely hope
                            You will excuse the liberty I take in trespassing upon your Kindness— I remain with sentiments of Great regard Your Most
                            Obt. St,
                        
                        
                            
                                Thomas G. Addison
                            
                        
                    Should you accede to my request you will be pleased to Enclose me the letter to this City I should be pleased to hear
                            from you
                        [enclosures follow]
                        The above are Correct copies from the originals in my possession & I beg leave to invite Your attention to the
                            Subject of this Communication. Respectfully Your Most Obt. St.
                                                
                            
                            Thomas G. Addison
                        